Day, On. J.
— The intervenors filed and submitted with the case a motion to dismiss the appeal, because there is no certificate of the trial judge, as required by section 3T73 of tho Code. The object of this proceeding is simply to cancel and prevent the enforcement of a judgment for $25 and $18.85 costs. The case involves simply the validity of a judgment, and not an interest in real estate. We have held that section 3173 of the-Code applies to chancery cases. See Andrews v. Burdick,* at the present term. See 16 N. W. Rep., 275. As the amount in controversy is less than $100, and there is no certificate of the judge as provided in the statute, it follows that the motion of intervention must be sustained and the appeal must be
Dismissed.

This case is yet pending upon a motion for rehearing, and is not, therefore, found in this volume.